DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on March 03, 2020 in which claims 1-8 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 03, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim limitation “device configured to”; “unit configured to”; “program configured to has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of the term “device”; “unit”; and “program” is modified by a word, which is ambiguous regarding whether it conveys structure or function;
.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsumi et al. US Publication No. 2006/0053219 in view of Davis et al. 2019/0121522.

Regarding claim 1, Kutsumi et al. disclose “a control device configured to control an information presentation system constituted of a plurality of electronic apparatuses each having a communication function and a server capable of performing transmission and/or reception with at least one of the plurality of electronic apparatuses” by providing a system for providing a user with service such as automatic control of a device and providing information by effectively using an operation history of the device (See Kutsumi et al. Abstract; Paragraphs 001, 0004-0009), the control device comprising: a presentation generation unit configured to execute presentation generation processing in which, from at least one of the plurality of electronic apparatuses, holding information held by the at least one of the plurality of electronic apparatuses is received, and presentation information to be presented to a user of the plurality of electronic apparatuses is generated from contents of the holding information that is received (Figures 31-32; Paragraphs 0171-0182 describing viewing history storage unit 309; a viewing history record unit 310; and a viewing history generation unit 311). It is noted however, Kutsumi et al. did not specifically detail the aspects of “an apparatus selection unit configured to execute apparatus selection processing in which an electronic apparatus of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plura1ity of electronic apparatuses” as recited in the instant claim 1. On the other hand, Davis et al. achieved the aforementioned claimed features by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “an apparatus selection unit configured to execute apparatus selection processing in which an electronic apparatus of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plura1ity of electronic apparatuses” (Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object, device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus that can network, coordinate and/or operate with the AGUI platform to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates, enabling custom AGUI displays for each display candidate, enabling one or more users to access their own custom AGUI display on one or more display candidates and enabling two or more AGUI apparatus to operate in concert to display a single or multiple AGUI displays on one or more display candidates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved graphical user interface that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates. 


As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection is claim 1 above. It is noted however, Kutsumi et al. did not specifically detail the aspects of “wherein the presentation generation unit receives presentation preparation information indicating that an electronic apparatus of the plurality of electronic apparatuses satisfies a prescribed condition to perform the presentation from the electronic apparatus, and the apparatus selection unit selects the electronic apparatus that has transmitted the presentation preparation information as the electronic apparatus in charge of performing by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “wherein the presentation generation unit receives presentation preparation information indicating that an electronic apparatus of the plurality of electronic apparatuses satisfies a prescribed condition to perform the presentation from the electronic apparatus, and the apparatus selection unit selects the electronic apparatus that has transmitted the presentation preparation information as the electronic apparatus in charge of performing presentation of the presentation information” (Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved graphical user interface that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection is claim 1 above. It is noted however, Kutsumi et al. did not specifically detail the aspects of “wherein the presentation generation unit receives presentation completion information indicating that the Presentation has been carried out by the electronic apparatus selected by the apparatus selection unit from the electronic apparatus that has carried out the presentation, and the apparatus selection unit stops, in a case where the presentation generation unit receives the presentation completion information, the apparatus selection processing to cause the presentation information that has been presented to be presented” as recited in the instant claim 3. On the other hand, Davis et al. achieved the aforementioned claimed features by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “wherein the presentation generation unit receives presentation completion information indicating that the Presentation has been carried out by the electronic apparatus selected by the apparatus selection unit from the electronic apparatus that has carried out the presentation, and the apparatus selection unit stops, in a case where the presentation generation unit receives the presentation completion information, the apparatus selection processing to cause the presentation information that has been presented to be presented” (Paragraphs 704, 708, 711, 814, 831 describing Data completing display content; and alert users as to the status of an item or task in progress either through a visual or audio alert or via a text, email, phone or other message, communication or alert.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an 

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection is claim 1 above. In addition, Kutsumi et al. disclose “wherein the holding information includes at least one of running information indicating a running state of each of the plurality of electronic apparatuses, storage information stored in advance in each of the plurality of electronic apparatuses, or detection information detected by a detection device included in each of the plurality of electronic apparatuses” (Paragraphs 79, 82, 116, 213 describing an operation input interpretation unit 302 which interprets operation input inputted from the operation input unit 301 and determines an operation state of the device).

Regarding claim 5, Kutsumi et al. disclose “a server configured to communicate with a plurality of electronic apparatuses to constitute an information presentation system and included in the plurality of electronic apparatuses” by providing a system for providing a user with service such as automatic control of a device and providing information by effectively using an operation history of the device (See Kutsumi et al. Abstract; Paragraphs 001, 0004-0009), “the server comprising: at least one control device, wherein the at least one control device executes presentation generation processing in which, from at least one of the plurality of electronic apparatuses, holding information held by the at least one of the plurality of electronic apparatuses is Figures 31-32; Paragraphs 0171-0182 describing viewing history storage unit 309; a viewing history record unit 310; and a viewing history generation unit 311). It is noted however, Kutsumi et al. did not specifically detail the aspects of “executes apparatus selection processing in which an electronic apparatus of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plurality of electronic apparatuses” as recited in the instant claim 5. On the other hand, Davis et al. achieved the aforementioned claimed features by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “executes apparatus selection processing in which an electronic apparatus of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object, device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus that can network, coordinate and/or operate with the AGUI platform to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates, enabling custom AGUI displays for each display candidate, enabling one or more users to access their own custom AGUI display on one or more display candidates and enabling two or more AGUI apparatus to operate in concert to display a single or multiple AGUI displays on one or more display candidates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved graphical user interface that can identify the characteristics of one or more users and 

Regarding claim 6, Kutsumi et al. disclose “an information presentation system constituted of a plurality of electronic apparatuses each having a communication function and a server capable of performing transmission and/or reception with at least one of the plurality of electronic apparatuses, and controlled by at least one control device” by providing a system for providing a user with service such as automatic control of a device and providing information by effectively using an operation history of the device (See Kutsumi et al. Abstract; Paragraphs 001, 0004-0009), wherein the at least one control device executes presentation generation processing in which, from at least one of the plurality of electronic apparatuses, holding information held by the at least one of the plurality of electronic apparatuses is received, and presentation information to be presented to a user of the plurality of electronic apparatuses is generated from contents of the holding information that is received (Figures 31-32; Paragraphs 0171-0182 describing viewing history storage unit 309; a viewing history record unit 310; and a viewing history generation unit 311). It is noted however, Kutsumi et al. did not specifically detail the aspects of “executes apparatus selection processing in which an electronic apparatus  of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plurality of electronic apparatuses” as recited in the instant claim 6. On the other hand, Davis et al. achieved the aforementioned claimed features by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “executes apparatus selection processing in which an electronic apparatus  of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plurality of electronic apparatuses” (Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object, device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus that can network, coordinate and/or operate with the AGUI platform to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates, enabling custom AGUI displays for each display candidate, enabling one or more users to access their own custom AGUI display on one or more display candidates and enabling two or more AGUI apparatus to operate in concert to display a single or multiple AGUI displays on one or more display candidates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved graphical user interface that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates. 

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 6. Applicant’s attention is directed to the rejection is claim 6 above. In addition, Kutsumi disclose “a non-transitory computer readable medium recording a control program configured to cause a computer to function as the control device, wherein the computer is caused to function as the presentation generation unit” (See Kutsumi et al. Figures 31-33; Paragraphs 0171-0182 describing viewing history storage unit 309; a viewing history record unit 310; and a viewing history generation unit 311). It is noted however, Kutsumi et al. did not specifically detail the aspects of “wherein the by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “wherein the computer is caused to function as the apparatus selection unit” (Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object, device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus that can network, coordinate and/or operate with the AGUI platform to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates, enabling custom AGUI displays for each display candidate, enabling one or more users to access their own custom AGUI display on one or more display candidates and enabling two or more AGUI apparatus to operate in concert to display a single or multiple AGUI displays on one or more display candidates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved graphical user interface that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates. 

Regarding claim 8, Kutsumi et al. disclose “a control method for a control device configured to control an information presentation system constituted of a plurality of electronic apparatuses each having a communication function and a server capable of performing transmission and/or reception with at least one of the plurality of electronic apparatuses” by providing a system for providing a user with service such as automatic control of a device and providing information by effectively using an operation history of the device (See Kutsumi et al. Abstract; Paragraphs 001, 0004-0009), the method comprising: executing presentation generation 'processing in Figures 31-32; Paragraphs 0171-0182 describing viewing history storage unit 309; a viewing history record unit 310; and a viewing history generation unit 311). It is noted however, Kutsumi et al. did not specifically detail the aspects of “electronic executing apparatus selection processing in which an electronic apparatus of the plurality of electronic apparatuses in charge of performing presentation of the presentation information is selected in accordance with information presentation forms of the plurality of apparatuses” as recited in the instant claim 8. On the other hand, Davis et al. achieved the aforementioned claimed features by providing an adaptive graphic user interface (AGUI) (501) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface (502-506) customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object (350,730), device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus (500) that can network, coordinate and/or operate with the AGUI platform (1302) to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates (See Davis et al. Abstract). In particular Davis et al. disclose “electronic executing Paragraphs 0007-0008 describing system and/or one or more method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object, device, clothing, equipment, furniture, appliance, room, building, vehicle, person, or other passive or active display surface, screen, space or other display candidate and embodiments of an AGUI apparatus that can network, coordinate and/or operate with the AGUI platform to identify one or more users and display candidates and enabling one or more users to interface with a single AGUI display across multiple display candidates, enabling custom AGUI displays for each display candidate, enabling one or more users to access their own custom AGUI display on one or more display candidates and enabling two or more AGUI apparatus to operate in concert to display a single or multiple AGUI displays on one or more display candidates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive graphic user interface system of Davis et al. into the system of Kutsumi et al. because they are both directed to home appliance network connections and are both from the same field of endeavor. Such modification would have enhanced the versatility of Kutsumi’s system by allowing it to provide an improved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 15, 2021